UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4882


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAUREECE MATTHEWS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:04-cr-00005-F-1)


Submitted:   April 27, 2010                       Decided:   July 6, 2010


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E.B. Holding, United States Attorney, Anne M.
Hayes,   Jennifer   P.   May-Parker,  Assistant   United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Taureece         Matthews          appeals     the         district      court’s

judgment revoking his supervised release and imposing a sentence

of twenty-four months of imprisonment.                    Matthews argues that the

sentence is plainly unreasonable.                  For the reasons that follow,

we affirm.

           We    review       a    sentence       imposed        as    a   result    of   a

supervised release violation to determine whether the sentence

is plainly unreasonable.               United States v. Crudup, 461 F.3d 433,

437 (4th Cir. 2006).               The first step in this analysis is a

determination of whether the sentence is unreasonable.                              Id. at

438.     This     court,      in        determining       reasonableness,           follows

generally the procedural and substantive considerations employed

in reviewing original sentences.                  Id.     However, “[t]his initial

inquiry takes a more ‘deferential appellate posture concerning

issues    of     fact     and          the    exercise      of        discretion’      than

reasonableness      review         for       guidelines        sentences.”           United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (quoting

Crudup, 461 F.3d at 439).

           Although     a     district        court     must     consider    the     policy

statements in Chapter Seven of the sentencing guidelines along

with the statutory requirements of 18 U.S.C.A. § 3583(e) (2006 &

West   Supp.    2009)   and       18    U.S.C.    § 3553(a)       (2006),    “the     court

ultimately has broad discretion to revoke its previous sentence

                                              2
and impose a term of imprisonment up to the statutory maximum.”

Crudup, 461 F.3d at 439 (internal quotation marks omitted); see

also Moulden, 478 F.3d at 656-57.             If a sentence imposed after a

revocation is not unreasonable, this court will not proceed to

the second prong of the analysis — whether the sentence is

plainly unreasonable.         Crudup, 461 F.3d at 439.

            Matthews      argues     that     his      sentence       is   plainly

unreasonable because the district court failed to address his

arguments for a lesser sentence and failed to adequately explain

its chosen sentence.          In United States v. Carter, 564 F.3d 325

(4th Cir. 2009), this court reaffirmed that a district court

must conduct an “individualized assessment” of the particular

facts of every sentence, whether the court imposes a sentence

above, below, or within the guidelines range.                  Id. at 330.       In

addition, “[w]here [a party] presents nonfrivolous reasons for

imposing    a    . . .    sentence    [outside      the    advisory    guidelines

range,]    . . .    a    district    judge    should      address    the   party’s

arguments and explain why he has rejected those arguments.”                   Id.

at 328 (internal quotation marks omitted).                   Moreover, in the

context of revocation proceedings, the “court need not be as

detailed    or     specific    . . .,   but    it    still    ‘must    provide   a

statement of reasons for the sentence imposed.’”                    United States

v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (quoting Moulden,

478 F.3d at 657).

                                        3
            As long as a defendant “draw[s] arguments from § 3553

for a sentence different than the one ultimately imposed, an

aggrieved party sufficiently alerts the district court of its

responsibility        to     render     an     individualized           explanation

addressing    those       arguments,   and     thus    preserves     its     claim.”

United States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010); see

also Thompson, 595 F.3d at 546 (“[A] defendant need only ask for

a sentence outside the range calculated by the court prior to

sentencing    in    order     to    preserve     his     claim    for      appellate

review.”).    When the claim is preserved, we review the issue for

an abuse of discretion.            Lynn, 592 F.3d at 576, 579.               If the

district court abused its discretion, this court will “reverse

unless . . . the error was harmless.”                  Id. at 576.       Where the

district court commits error, the government bears the burden of

demonstrating that the error was harmless.               Id. at 585.

            Here,     Matthews     requested     that     the     district     court

impose a suspended sentence and, therefore, we conclude that

Matthews preserved the issue for appellate review.                   Accordingly,

we review Matthews’ claim for harmless error.                    Nevertheless, we

conclude    that    the    district    court    did    not   commit     procedural

error.     In short, the court did consider the pertinent policy

statements and statutory factors and, albeit briefly, offer an

individualized        assessment       rejecting        Matthews’       sentencing

assertions.    Moreover, the court stated a proper basis for the

                                        4
sentence    imposed,    which   was       within   the   pertinent      policy

statement range, thereby rendering it substantively reasonable.

As the sentence imposed is both substantively and procedurally

reasonable, it cannot be plainly unreasonable.                See Crudup, 461

F.3d at 439.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately     presented    in    the   materials

before the court and argument would not aid in the decisional

process.

                                                                      AFFIRMED




                                      5